Citation Nr: 1820761	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury to include Traumatic Brain Injury (TBI) (head injury).

2.  Entitlement to service connection for residuals of a neck injury (neck injury).

3.  Entitlement to service connection for back pain.

4.  Entitlement to service connection for bilateral hand numbness.

5.  Entitlement to service connection for right leg pain.  


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney 



ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was previously before the Board in March 2016 and the Board found that the Veteran submitted new and material evidence to reopen the claims for service connection for a head injury, neck injury, back pain, and bilateral hand numbness.  Then the Board concluded that the record was incomplete and remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

In August 2017, the case returned to the Board and the Board remanded the Veteran's claims in order to obtain the Veteran's Social Security Disability records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis for a head injury or TBI.  

2.  Resolving all doubt in favor of the Veteran, his neck injury, back pain, bilateral hand numbness, and right leg pain, diagnosed as cervical and lumbar disc disease and upper extremity and right lower extremity radiculopathy, are related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for a neck injury, diagnosed as cervical disc disease, have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for back pain, diagnosed as lumbar disc disease, have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for bilateral hand numbness, diagnosed as bilateral upper extremity radiculopathy, have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5.  The criteria for service connection for right leg pain, diagnosed as right lower extremity radiculopathy, have been met.  38 U.S.C. §§ 1131, 5103, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In this appeal, the Board finds that the Veteran was provided with notice that fulfills the provisions of 38 U.S.C. § 5103(a).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision, the statements of the case, the remands, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records and social security records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with several VA examinations in order to establish service connection for the Veteran's disabilities.  The Board finds that the May 2016 examination is adequate to adjudicate the head injury claim because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature of the Veteran's disability.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claims

The Veteran contends that his disabilities are due to an injury that he suffered on a field training accident during service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Head Injury 

The Veteran contends that the residuals of his head injury are due to an accident he suffered while on a field training accident.  

Initially, the Board has reviewed the Veteran's service treatment records.  The Veteran's records show that he had been hit on the side of his head with a beer bottle but there was no evidence that the Veteran sustained an injury from an armored personnel carrier hatch.  Moreover, the Veteran's records are silent for any complaints of headaches or any other residual symptoms related to a head injury while on active duty.  Lastly, there is no evidence that the Veteran had any signs or symptoms of a head injury when he left the service because the Veteran waived his separation examination, and a medical provider reviewed the Veteran's records and determined that a medical examination was not required.  

Turning to the lay statements that were submitted by the Veteran's family and girlfriend, the Veteran's father stated that he did not witness the Veteran's accident on active duty but that his son told him about it.  The Veteran's father also stated that when the Veteran returned home from the Army, he noticed that his son's hands were starting to tremble, changes in mood and personality, and that his son was more irritable and depressed.   See November 2013 D.B. letter.  In addition, the Veteran's mother stated that when the Veteran returned home she noticed that the Veteran had a tremor in his hands and he stammered a little in his speech.  See November 21, 2013 C.J. letter.  Moreover, the Veteran's uncle stated that when the Veteran returned to his home he noticed that his nephew's hands were trembling, he had loss of memory, and concentration problems.  See January 8. 2014 J.B. letter.  Lastly, the Veteran's girlfriend stated that she knew the Veteran prior to when he enlisted in the Army and that she noticed that his physical and mental health deteriorated after he returned from the Army.  She also stated that she has recently witnessed the Veteran suffering from short term memory loss and constant tremors in his hands.  See April 16, 2013 A.L. letter.  

The Board finds that the Veteran's family and girlfriend are considered competent to report on observable problems, such as loss of memory and pain, because these symptoms are observable by a lay person.  See Kahana, supra.  However, the Board does not place significant weight on these lay statements because these individuals did not witness the Veteran's injury on active duty and they do not have the medical expertise to provide a medical opinion regarding the nature and etiology of the Veteran's claimed disability.  See Davidson, supra; Kahana, supra.

Next, the Board has reviewed the Veteran's medical history as it relates to the nature and etiology of the Veteran's claimed disability.  In 2002, the Veteran reported that he had head trauma years ago and occasional headaches.  The Board notes that the Veteran did not provide any details as to what that trauma was.  See October 28, 2002 VA Progress Note.  In 2006, the Veteran reported to VA that he had a history of numerous traumas to his head due to fights and that he was struck by a garage door and a hammer.  See April 12, 2006 VA Progress Note.  In June 2007, the Veteran sought treatment from a chiropractor and the record reflects that the Veteran reported that "a shipping back door fell on his head in 1990-91, an Army hatch fell on head, and three years ago in a bar fight he was hit in the head with a hammer and hit about 40 times with a pool stick."  See June 20, 2007 Private Treatment Note.  In 2008, the Veteran reported symptoms such as anxiety and forgetfulness, which he noticed since his head injury that he sustained in the service.  See December 18, 2008 VA Progress Note.  

The Board notes that the Veteran's medical history indicates that he has reported several different traumas to his head since he left the service and the Veteran's medical history also fails to demonstrate a continuity of symptoms since the Veteran left the service.  Accordingly, the Board finds the Veteran's medical history to be highly probative as it relates to the nature and etiology of the Veteran's disability.  

Turning to the additional medical evidence at hand, the Veteran was afforded a VA examination in May 2016.  At the examination, the Veteran reported that he was told in service to move his vehicle at night, at which time, he could not find his helmet, began driving the vehicle anyway, and then struck an object.  Then, the hatch lid slammed down on his head with a loss of consciousness.  The Veteran added that he was taken to field hospital where his wounds were cleaned and he was sent back to duty.  Lastly, the Veteran stated that he was afraid to seek more medical attention because he was in trouble for assaulting other soldiers prior to maneuvers.  After the examination, the examiner did not diagnose the Veteran with a TBI or residuals of a TBI.  The examiner opined that "it is less likely than not that the Veteran sustained a TBI while in the military as there is no definite evidence of TBI found in STRs."  The examiner added "the MRI of brain (1/2015) is normal.  The history of polysubstance abuse in past could contribute to the chronic memory and behavioral issues claimed by Veteran."  See May 2016 VA examination.  Moreover, the examiner addressed the Veteran's complaints of headaches and stated that chronic headaches were first recorded in 2002 and "there is no definite evidence in STRs of Veteran seeking or receiving treatment for chronic headaches while in the military and therefore it is less likely than not that the Veteran's headaches were caused by injuries received in the military."  See May 2016 VA examination.  

The Board finds this examination to have some probative value as it relates to the diagnosis of a head injury.  The Board can only place limited probative value on this opinion because the examiner partially relied on the absence of any evidence of treatment in the Veteran's service medical records when he rendered his opinion.  However, the examiner reviewed his entire medical history, interviewed the Veteran, and then examined him before he concluded that the Veteran did not have a TBI or residuals from a TBI.  See Davidson, supra.  

In addition to the VA examination, the Board notes that the Veteran received two separate examinations by two different doctors when he applied for Social Security disability benefits.  In December 2013, he attended an examination with a psychologist.  At that examination, he reported that he used marijuana from age twelve through high school and then quit when he joined the Army.  The Veteran stated that he resumed marijuana use after the service and the use was daily until a couple years ago.  The Veteran also stated that he experimented with methamphetamines and cocaine years ago and the use was never regular.  The Veteran also reported that alcohol use was daily but he has not used alcohol since 2013.  Moreover, the Veteran reported that he had herniated discs in his back and that he experiences constant pain.  The Veteran stated that this pain leads to headaches and he has had a tremor in his hands for years but the source of this tremor is unknown.  Following the examination, the psychologist stated that "based on the current examination, overall cognitive functioning appears grossly intact."  See December 2013 Dr. T.W. report.  The doctor further opined that "attention, memory, and concentration appear intact, and there was nothing noted to suggest that his prior "head injury" is currently contributory."  Lastly, the Board notes that the doctor did not provide a diagnosis of a TBI and instead diagnosed the Veteran with general bipolar NOS.  See December 2013 Dr. T.W. Social Security examination report.  

Moreover, the Veteran received an additional examination in December 2013 with Dr. R. A.  At that examination, the Veteran reported he was involved in an armored vehicle accident while in the service.  The Veteran also stated that since the accident he has been bothered with headaches, neck pain, and low back pain.  The Veteran added that ten years ago, he began having headaches in his right parietal area twice a day that would last for two to three minutes.  Following the examination, the Board notes that the doctor did not diagnose the Veteran with a TBI but did diagnose cephalagia, chronic neck pain, chronic low back pain, bipolar disease, high blood pressure, long-term use of narcotics, and nicotine addiction.  See Dr. R. A. December 2013 Social Security examination report.  

The Board acknowledges that the purpose of these examinations was to determine if the Veteran was capable of maintaining employment; however, the Board finds that these examinations have some probative value as neither of the Social Security examiners diagnosed the Veteran with a TBI or residuals from a TBI.  In fact, Dr. T. W. stated that "there was nothing noted to suggest that his prior "head injury" is currently contributory" in regards to his attention, memory, or concentration.  Thus, the Board assigns some probative weight to these opinions because the Social Security examiners reviewed the Veteran's medical history, interviewed the Veteran, and then examined him before they rendered their opinions.  See Davidson, supra.  

Moreover, the Board notes that the Veteran was given a neuropsychological evaluation by VA in July 2016.  At that examination, the Veteran reported frequent problems with memory, attention, language, visuo-spatial functions, and executive functions.  The Veteran also reported a history of three head injuries he deemed to be significant.  Specifically, the Veteran reported at age 21 that he was hit in the head from the hatch on an armored vehicle.  The Veteran also reported at age 26 he was involved in a physical conflict in which he was punched on the left side of his jaw and he lost consciousness.  In addition, at age 30 the Veteran reported that he struck the top of his forehead on a shipping dock door, resulting in a loss of consciousness for maybe thirty seconds.  Moreover, in regards to the Veteran's substance abuse, he reported that he last consumed alcohol two months ago, which was also the time of his last alcohol intoxication.  The Veteran acknowledged that he abused alcohol heavily from his late teenage years until his mid-20s, then from his late 20s until approximately age 30.  The Veteran also denied any current illicit substance use or prescribed substance abuse or misuse, but acknowledged that he recreationally used both cannabis (teenager to early 20s) and cocaine (throughout 20s; once per month) in the past.  See July 2016 Dr. N.Y.  VA Neuropsychological examination report.  Following the examination, the doctor first noted that neuroimaging records show a normal MRI study in January 2015.  Moreover, the doctor summarized his neuropsychological test results and opined that "results do not constitute a neurocognitive disorder."  The doctor then added that the "Veteran's subjective neurocognitive complaints are considered to most likely be due to a combination of psychiatric interference, chronic pain issues, and fatigue secondary to insomnia.  These conditions may be associated with problems keeping pace with information during presentation and episodic lapses in attention that may disrupt learning, but with effective and consistent treatment of these conditions, the associated neurocognitive difficulties may improve over time."  The doctor concluded their opinion by stating that "at present, Veteran's history, behavioral presentation, and test results are most consistent with an Unspecified Mood Disorder."  See July 2016 Dr. N.Y. VA Neuropsychological examination report.  

The Board finds this opinion to be highly probative and has placed significant weight on it because the doctor reviewed the Veteran's medical history, performed diagnostic testing, interviewed the Veteran, and then examined the Veteran before he rendered his opinion.  See Davidson, supra.  

Lastly, the Veteran was examined by his private doctor who came to a different conclusion.  In August 2016, the Veteran's private doctor stated that "the force of the hatch hitting him on the head, pinning his head between the hatch and the edge of the hatch opening caused TBI that contributed to his headaches."  See August 2016 J.A. examination.  

The Board finds the opinion by Dr. J. A. to have limited, if any, probative value in this case.  The examiner's opinion relies solely on the Veteran's lay statements and does not offer any discussion as to the multiple reported head traumas in the Veteran's medical history, the Veteran's history of substance abuse, or the normal brain scan in January 2015.  Since Dr. J.A. did not provide a thorough analysis as to how the Veteran's claimed in-service injury is the sole cause of his disability or any discussion regarding the Veteran's post-service medical history, the Board is unable to place any probative weight on this opinion.  Davidson, supra.  

In sum, the Board finds that service connection for residuals of a head injury to include TBI is not warranted.  After reviewing the Veteran's claims file, the Board finds that the evidence of record does not demonstrate a continuity of symptomology from service and the most competent medical opinions of record do not provide a medical nexus between the Veteran's current symptoms and his claimed in-service injury.  For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for residuals of a head injury to include TBI, must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Neck Injury, Back Pain, Bilateral Hand Numbness, and Right Leg Pain. 

The Veteran contends that his neck injury, back pain, bilateral hand numbness, and right leg pain occurred when he was injured in a field training accident while on active duty.  

Initially, the Board has reviewed the Veteran's service treatment records.  After a review of these records, the Board finds that the Veteran's medical records do not show any symptoms or complaints associated with the field training accident. 

Turning to the lay statements that were submitted by the Veteran's family and girlfriend, the Veteran's father stated that he did not witness the Veteran's accident on active duty but his son told him about it.  The Veteran's father also stated that his son suffers from neck and back pain.  See November 2013 D.B. letter.  In addition, the Veteran's mother stated that her son told her that he was knocked unconscious when the lid from an Army vehicle came down on his head and her son told her that he had head and neck pain.  See November 21, 2013 C.J. letter.  Moreover, the Veteran's uncle stated that the Veteran has complained to him about pain in the area of his body where the hatch hit him in the head.  See January 8. 2014 J.B. letter.  Lastly, the Veteran's girlfriend stated that she knew the Veteran prior to enlistment in the Army and that she noticed that his physical and mental health deteriorated due to him joining the Army.  See April 16, 2013 A.L. letter.  

The Board finds that the Veteran's family and girlfriend are considered competent to report on observable problems, such as pain, because this symptom is observable by a lay person.  See Jandreau, supra; Kahana, supra.  However, the Board does not place significant probative weight on these lay statements because these individuals did not witness the Veteran's injury on active duty and they do not have the medical expertise to provide a medical opinion regarding the nature and etiology of the Veteran's claimed disabilities.  See Davidson, supra; Kahana, supra.

Turning to the medical evidence at hand, the Veteran had a VA examination in April 2016 regarding his multiple disabilities on appeal.  At the examination, the Veteran reported that he had a training accident in the service in 1986 when he moved an Armored Personnel carrier and the drivers hatch cover came down on his head and knocked him out.  The Veteran added that he was taken to a field hospital where he received treatment.  At that time, the Veteran reported that he had head pain and swelling on his head and jaw.  The Veteran then reported that after he was treated, he was sent back to full duty in a day but, he said he felt like he was in and out of it for the next day.  The Veteran continued by stating that he was not seen later about this injury.  He did not go for any medical treatment even though he said he had trouble opening his mouth, headaches, neck pain, and back pain.  The Veteran also stated that he has a scar on the back of his head and chin from the injury.  In addition, the Veteran reported that for the rest of his time in the Army until he was discharged in 1988, he continued to have head pain, neck pain, and back pain, but he never went for any medical care.  Lastly, the Veteran stated that after discharge in 1988 his back pain continued and he would see a chiropractor every month.  In addition to the chiropractic care, he was also receiving physical therapy and he was treated at VA for care of low back pain.

After the examination the examiner individually addressed the Veteran's claimed disabilities.  First of all, the examiner addressed the Veteran's bilateral hand disability.  The examiner did not diagnose the Veteran with a bilateral hand condition and opined that "there is no hand diagnosis found in the records.  The Veteran's complaints of bilateral hand numbness appear to be a neurological problem."  Next, the examiner addressed the Veteran's neck and back injuries.  The examiner opined that it was less likely than not that the Veteran's neck and back injuries were incurred in or caused by the claimed in-service injury.  The examiner opined that after his review of the Veteran's STRs and VA medical records, these records failed to show any other practitioners providing any reasoned analysis connecting the in-service injury to the Veteran's head in 1986 to the currently noted neck and back disabilities.  The examiner went on to state that "any specific cause for development of his degenerative lumbar spine disease remains unknown but may be due to natural progression of a degenerative spine disease with ageing." The examiner concluded by stating that there is no conclusive evidence found that connects the Veteran's in-service injury to his current neck and back disabilities and there is no conclusive finding that there is any relationship between the injury in 1986 and the current back and neck conditions.  Lastly, the examiner addressed the Veteran's right leg pain.  The examiner stated that there were no reports of a knee injury, a lower leg injury, or right leg pain at the time of the claimed injury.  Then the examiner stated that after reviewing the Veteran's medical records, he did not find any conclusive evidence that that the claimed in-service hatch cover injury had resulted in right leg pain or right leg sciatica. 

On the other hand, the Veteran's primary care provider has come to a different conclusion.  In May 2013, the Veteran's doctor stated that "the Veteran is a patient who has been under my care since 2008 and I believe that his headaches, neck pain, back pain, numbness of hands, and pain down his right leg are a result of service connected injuries."  Subsequently, in August 2016, the Veteran's doctor addressed the Veteran's conditions.  The doctor stated that the Veteran was hit on the head with a transport vehicle hatch causing loss of consciousness and swelling to his head.  Then the doctor stated that it is as least as likely as not that the Veteran's back and neck conditions were related to his in-service injury.  The doctor opined that "the force and weight of the hatch as well as the tossing around he experienced while unconscious, plus the extensive ride afterward to get him to base for evaluation all contributed to disc damage, ligamentous damage, and chronic pain."  The doctor also stated that "the unmanned, uncontrolled ride while unconscious further aggravated his head and neck injury as well as contributed to his back problem."  Thus, the doctor has linked cervical and lumbar disc disease and radiculopathy of the upper extremities and right lower extremity to service.  See Dr. J.A.  August 1, 2016, examination report.  

Lastly, the Board acknowledges that an addendum opinion was obtained by an independent VA examiner in February 2017.  The Board finds that the February 2017 opinions regarding the issues on appeal are of no probative value.  The February 2017 opinions are unnecessary to include in this analysis as the examiner solely focused on the absence of service treatment records and simply concurred with the findings of the April 2016 VA examiner.  

In sum, the Board finds that service connection for a neck injury, back pain, bilateral hand numbness, and right leg pain is warranted.  In reaching this conclusion, the Board has reviewed the available lay statements, his medical history, and the available medical opinions.  After a review of the record, the Board finds that the evidence, both positive and negative as to the issue of service connection for a neck injury, back pain, bilateral hand numbness, and right leg pain is at least in equipoise.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a neck injury, back pain, bilateral hand numbness, and right leg pain, diagnosed as disc disease of the cervical and lumbar spine, and radiculopathy of the upper and right lower extremity.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  




ORDER

Entitlement to service connection for residuals of a head injury to include traumatic brain injury, is denied

Entitlement to service connection for residuals of a neck injury, diagnosed as cervical disc disease, is granted.  

Entitlement to service connection for back pain, diagnosed as lumbar disc disease, is granted.  

Entitlement to service connection for bilateral hand numbness, diagnosed as bilateral upper extremity radiculopathy, is granted.  

Entitlement to service connection for right leg pain, diagnosed as right lower extremity radiculopathy, is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


